     Case 2:18-cv-00333 Document 123 Filed on 05/28/21 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

FRED HOFFMAN III,                                §
TDCJ NO. 01662898,                               §
      Plaintiff,                                 §
                                                 §          CIVIL ACTION NO. 2:18-CV-333
                                                 §
v.                                               §
                                                 §
JEFFERY RICHARDSON,                              §        JURY
      Defendant.                                 §


 REPLY IN SUPPORT OF THE MOTION FOR SUMMARY JUDGMENT ON BEHALF OF DEFENDANT
                                  JEFFERY RICHARDSON

     Defendant Jeffery Richardson (“Defendant”), through the Attorney General for the State of

Texas, files this reply and objections to Plaintiff Fred Hoffman’s (“Hoffman”) response to

Defendant Richardson’s motion for summary judgment [D.E. 93].

                                     STATEMENT OF THE CASE

     Hoffman is an inmate incarcerated at the Bill Clements Unit in Amarillo, Texas within the

Texas Department of Criminal Justice (“TDCJ”). Hoffman filed this prisoner civil rights action

pursuant to 42 U.S.C. § 1983 on December 13, 2018, while he was housed at the McConnell Unit

in Beeville, Texas. ECF No. 9-1 at 3. In Hoffman’s live complaint, he named the following

McConnell officials as defendants: (1) Sergeant Javier Muro; (2) Lieutenant Christi L. Garcia; (3)

Sergeant Cinthia Guzman; (4) Veronica Inmon, Classification Case Manager (CCM) II; (5) Corey

Furr, Assistant Warden; (6)Lieutenant John C. Gonzales; (7) Officer Sonia Gutierrez; and (8)

Major James Thompson. ECF No. 9-1 at 3-4 (Hoffman indicating each Defendant is assigned to

the McConnell Unit). This court determined that Hoffman primarily asserted that Defendants



                                                1
     Case 2:18-cv-00333 Document 123 Filed on 05/28/21 in TXSD Page 2 of 6




have engaged in a retaliatory campaign of harassment against him. ECF No. 10 at 2. Since Hoffman

was only seeking declaratory and injunctive relief—generally requesting the cessation of all

unconstitutional or unlawful conduct committed by Defendants against him—this court concluded

that Assistant Warden Furr is the individual most likely able to fashion injunctive relief Plaintiff is

seeking regarding his retaliation claims. Id. at 11 (in which the Court retains Hoffman’s retaliation

claim against Warden Corey Furr in his official capacity for injunctive relief); ECF No. 41 (in which

Warden Phillip Sifuentes is substituted in place of Corey Furr as the defendant in this case

regarding Hoffman’s claims for injunctive relief); ECF No. 52 (in which Jeffery Richardson is

substituted for Phillip Sifuentes regarding Hoffman’s claims for injunctive relief).

    Hoffman is no longer housed at the McConnell Unit in Beeville, Texas. He is assigned to and

presently housed at the Clements Unit in Amarillo, Texas. 1

                          STANDARD FOR SUMMARY JUDGMENT EVIDENCE

    Evidence offered for or against summary judgment is “subject to the same standard and rules

that govern the admissibility of evidence at trial.” Rushing v. Kansas City Southern Ry. Co., 185 F.3d

496, 504 (5th Cir. 1999) (citing Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d 646, 650 N.

3 (5th Cir. 1992); Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 175-76 (5th Cir.

1990), cert denied, 510 U.S. 859 (1993)).

    In federal practice, objections to summary judgment evidence must be raised either orally or

in writing by submission before formal consideration of the motion; otherwise, objections are

deemed waived. See e.g., Branton v. City of Moss Point, 261 F. App’x 659, 661 n.1 (5th Cir. 2008)



1Respectfully see by way of judicial notice Hoffman’s current housing assignment at the William P. Bill
Clements Unit in Amarillo, Texas, which is found in the public domain at:
https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=07890233

                                                  2
     Case 2:18-cv-00333 Document 123 Filed on 05/28/21 in TXSD Page 3 of 6




(per curiam) (finding any argument regarding the untimely production of an affidavit was waived

due to the objecting party’s failure to raise the issue in the district court). Under the revised Rule

56(c)(2), motions to strike are unnecessary; rather, a party may simply object that the material

cited is not admissible into evidence. FED. R. CIV. P. 56(c)(2); FED. R. CIV. P. 56 advisory

committee’s notes to the 2010 amendments (“There is no need to make a separate motion to

strike.”).

    Hoffman fails to provide competent summary judgment evidence in his response [ECF No.

121] because most of the response is either self-serving declarations, hearsay, irrelevant, or

otherwise inadmissible. There must be adequate proof in the record showing a real controversy

regarding material facts. “Conclusory allegations,” unsubstantiated assertions, or the presence of

a “scintilla of evidence” is not enough to create a real controversy regarding material facts. See,

e.g. Lujan v. National Wildlife Federation, 497 U.S. 871, 902; Hopper v. Frank, 16 F.3d 92, 96-97 (5th

Cir. 1994), Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1086 (5th Cir. 1994). In the absence of

proof, the court does not “assume that the nonmoving party could or would prove the necessary

facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

       I.    Hoffman’s statement in ECF No. 121 at 24, ¶92 is inadmissible hearsay.

    In paragraph 92 of Hoffman’s response to Defendant’s motion for summary judgment, he

offers a statement that was ostensibly made by C.O. Rangel the morning of Hoffman’s transfer.

Hoffman asserts that CO Rangel admitted that Hoffman was moved because Senior Warden

Evelyn Castro had it done, stating: “Yeah I hear Bill Clements sucks ass, and it took Castro’s ass

pulling some major strings in Huntsville to pull the shit off.”

    This is textbook inadmissible hearsay. Fed R. Evid. 801 and 802; see Fowler v. Smith, 68 F.3d



                                                  3
     Case 2:18-cv-00333 Document 123 Filed on 05/28/21 in TXSD Page 4 of 6




124, 126 (5th Cir. 1995) (“[e]vidence on summary judgment may be considered to the extent not

based on hearsay”). Correctional Officer Rangel has not provided his or her sworn testimony, and

Hoffman’s efforts to summarize Rangel’s testimony is inherently unreliable and self-serving.

Consequently, Hoffman endeavors to offer Rangel’s statement for the truth of the matter

asserted—that the McConnell Unit Head Warden had Hoffman transferred off McConnell,

ostensibly out of retaliation. This proposed summary judgment evidence does not fit within any

exceptions, and it is inadmissible. See Fed. R. Evid. 803.

     II.    Hoffman’s response to Defendant’s motion for summary judgment is riddled
            with mere conclusory allegations including paragraphs 91, 92, 93, 97, 98, 103, 104,
            and 105.

    Mere conclusory allegations are not competent summary judgment evidence. Salas v.

Carpenter, 980 F.2d 299, 305 (5th Cir. 1992) (explaining that conclusory assertions are not

admissible as summary judgment evidence).

           DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT

    Within Hoffman’s response to Defendant’s motion for summary judgment, he incorporates

by reference a number of previous filings. See ECF No. 121 at 17, 22, 23. Undersigned has

responded to most of Hoffman’s miscellaneous notices and motions and undersigned respectfully

incorporates by reference those responses into Defendant’s reply in support of his summary

judgment motion. See ECF No. 100, 114

                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              BRENT WEBSTER
                                              First Assistant Attorney General


                                                  4
     Case 2:18-cv-00333 Document 123 Filed on 05/28/21 in TXSD Page 5 of 6




                                           GRANT DORFMAN
                                           Deputy First Assistant Attorney General

                                           SHAWN E. COWLES
                                           Deputy Attorney General for Civil Litigation

                                           SHANNA E. MOLINARE
                                           Division Chief, Law Enforcement Defense Division

                                           /s/ Jonathan M. Pena
                                           JONATHAN M. PENA
                                           Assistant Attorney General
                                           Texas State Bar No. 24110207
                                           Southern District ID No. 3350256

                                           Law Enforcement Defense Division
                                           Office of the Attorney General
                                           P.O. Box 12548
                                           Austin, Texas 78711-2548
                                           (512) 463-2080 / Fax (512) 370-9994
                                           Jonathan.Pena@oag.texas.gov

                                           Attorney for Richardson



                               NOTICE OF ELECTRONIC FILING

    I, Jonathan M. Pena, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing a true copy of the above Reply in Support of the Motion for

Summary Judgment on Behalf of Defendant Jeffery Richardson in accordance with the

Electronic Case Files System of the Southern District of Texas on May 28, 2021.

                                               /s/ Jonathan M. Pena
                                               JONATHAN M. PENA
                                               Assistant Attorney General




                                               5
     Case 2:18-cv-00333 Document 123 Filed on 05/28/21 in TXSD Page 6 of 6




                                   CERTIFICATE OF SERVICE

    I, Jonathan M. Pena, Assistant Attorney General of Texas, certify that a true copy of the

above Reply in Support of the Motion for Summary Judgment on Behalf of Defendant Jeffery

Richardson has been served by placing it in United States Postal Service, certified mail, return

receipt requested, postage prepaid, on June 1, 2021, addressed to:

Fred Hoffman, III                            Certified Mailed
TDCJ #01662898
Bill Clements Unit
9601 Spur 591
Amarillo, TX, 79107
Plaintiff Pro Se

                                                 /s/ Jonathan M. Pena
                                                 JONATHAN M. PENA
                                                 Assistant Attorney General




                                                6
